Citation Nr: 1519717	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The Veteran served on active duty from October 1964 to September 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In October 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board has considered all of the records contained in the Veteran's Virtual VA file in the decision below. 


FINDING OF FACT

An upper back disability, to include spinal stenosis of the cervical spine and degenerative joint disease of the lumbar spine was not manifest in service, was not manifest within one year of separation and is not related to service.  


CONCLUSION OF LAW

A back disability, to include spinal stenosis and degenerative joint disease of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in January 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and private medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a detailed and thorough examination in January 2013. The examiner reviewed the claim file, conducted a thorough examination of the Veteran and provided an opinion with full rationale.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection which is being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the issue on appeal and discussed the components necessary to substantiate and support the Veteran's claim for service connection for a back disability.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to draw out information relating to the basis and evidence supporting the Veteran's service connection claim.  Moreover, the undersigned informed the Veteran that evidence linking his current disability to his service activities was missing.  Further, additional evidence that might assist in substantiating the claim was identified by the Veteran and the record was held open for 60 days to allow for submission of any additional evidence.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. Moreover, there is no indication that any evidence necessary to substantiate his claim has been overlooked.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that he has an upper back disability which is due to having to carry howitzer rounds on his shoulders every day while serving in Vietnam.  The Board notes that the Veteran's DD-214 shows the Veteran had service in the Republic of Vietnam, moreover, he had a specialty of cannoneer.  Therefore, the allegations of carrying ammunition on a daily basis are accepted.  However, after a review of the claim file, the Board finds that the evidence is against a finding of service connection. 

At the outset, the Board notes that the record shows diagnoses of cervical spinal stenosis and degenerative joint disease of the lumbar spine.  The Veteran seeks service connection for an upper back disability.  Therefore, the Board will consider the diagnoses associated with all of the upper back including the cervical spine.  

The record clearly reflects that there is a current disability of the upper back.  The remaining question is whether the upper back disability is due to service.  

Service treatment records are completely silent for any complaints of or treatment of any symptoms associated with the upper back. Separation examination of September 1966 noted the Veteran's musculoskeletal system to be normal. 

Post service VA outpatient treatment records do not show any treatment for an upper back disability.  Private treatment records of April 2013 show the Veteran underwent a cervical laminectomy.

The Veteran was afforded a VA examination in January 2013.  At the time, he reported that post-service he worked as a drill press operator for a short period of time, worked at an ordinance plant for a couple of years, and at a bakery for 27 years.  The Veteran reported problems with his back for many years.  He stated he saw a doctor in the 1970's and he gave him pills.  He denied any back surgery and stated he had no assessments for his back.  He reported seeing a doctor for his neck two years ago.  X-rays showed moderate to severe degenerative changes of the lumbosacral spine.  After an examination of the Veteran and review of the claims folder, the examiner opined that the Veteran's upper back condition was less likely than not incurred in or caused by moving 105mm rounds that occurred during his service.  He reasoned that the Veteran was released from active duty in 1966 and has been retired for 10 years.  He reported working at a bakery for 27 years and reported problems with his back only 2 years before.  Therefore, the evidence suggests that the Veteran developed back problems 45 years after service.   

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this instance however, service connection for arthritis on a presumptive basis is not warranted.  The first evidence of arthritis of the lumbar spine is the January 2013 x-rays which demonstrated moderate to severe degenerative changes of the lumbar spine.  Accordingly, the record does not show manifestations of arthritis within one year of the Veteran's service separation.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.

With regards to service connection on a direct basis, as noted above, the Board has accepted the Veteran's reports of having to carry heavy ammunition on a daily basis for an extended period of time while service in Vietnam.  However, the competent medical evidence does not support a finding of service connection.  The Board places great probative weight on the January 2013 VA medical opinion which was provided after a review of the claim file, interview of the Veteran and physical examination.  The examiner also provided a full rationale.  That opinion is particularly probative because it is clearly based on a thorough review of the Veteran's claims file and a thorough examination of the Veteran.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that he has had symptoms of an upper back disability since service.  While the Veteran reported having upper back complaints that progressed in severity since service, his separation examination report is again negative for any treatment, complaint, or diagnosis pertinent to the upper back.  Indeed, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal clinical findings pertaining to his back.  These findings contradict any current assertion that an upper back disability existed at the time of his service discharge or that his complaints of back problems during service persisted until his discharge.  Instead, the first medical evidence demonstrating a back condition is the January 2013 VA examination.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current upper back symptoms have continued since service.  The Board places greater weight on the contemporaneous service records, to include service separation examination which is negative for any complaints pertaining to the Veteran's upper back.

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current upper back disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran does not have the medical expertise to provide an opinion regarding its existence or etiology.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters

Thus, the Veteran's assertions that there is a relationship between his claimed low back disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an upper back condition is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


